Citation Nr: 1710820	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder, prior to September 15, 2015.

2.  Entitlement to a rating in excess of 20 percent prior to August 31, 2015 for service-connected residuals of prostate cancer.

3.  Entitlement to a rating in excess of 40 percent beginning August 31, 2015 for service-connected residuals of prostate cancer.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability, prior to August 31, 2015.


REPRESENTATION

Veteran represented by:	Robert B. Goss, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and D. C.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  Service in the Republic of Vietnam is indicated by the record.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Prior to September 15, 2015, the Veteran's service-connected posttraumatic stress disorder (PTSD) symptoms included flashbacks, anger, irritability, impaired impulse control, impaired concentration, hypervigilance, depression, anxiety, difficulty in adapting to stressful circumstances, including work or a work-like setting; and occupational and social impairment with deficiencies in most areas, resulting in severe social and occupational impairment.

2.  Prior to December 4, 2012, the Veteran's service-connected residuals of prostate cancer were manifested by occasional urinary incontinence, requiring the use of absorbent materials, which did not need to be changed two to four times per day.

3.  From December 4, 2012, the Veteran's service-connected residuals of prostate cancer were manifested by voiding dysfunction requiring the wearing of absorbent materials, which needed to be changed two to four times per day.

4.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders, prior to August 31, 2015.


CONCLUSIONS OF LAW

1.  Prior to September 15, 2015, the criteria for a disability rating of 70 percent for service-connected PTSD, but no more, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a disability rating in excess of 20 percent for residuals of prostate cancer have not been met prior to December 4, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).

3.  The criteria for a disability rating of 40 percent, but no more, for residuals of prostate cancer from December 4, 2012, to August 31, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).

4.  The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer from August 31, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).

5.  Prior to August 31, 2015, the criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  

a. PTSD

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 42 to 55 as determined by treatment providers and a VA examiner.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

In this matter, the record includes diagnoses of anxiety disorder, depressive disorder, and PTSD during the appeal period.  However, the record shows the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

The Veteran filed a claim of entitlement to an increased rating for PTSD on May 2, 2008, at which time he asserted that his service-connected disability was worse than the assigned 50 percent evaluation.  His service-connected PTSD was evaluated as 50 percent disabling prior to September 15, 2015, and 100 percent thereafter.  For the following reasons, the Board finds that an increased rating of 70 percent is warranted under the schedular criteria prior to September 15, 2015.

The Veteran was afforded a VA examination in November 2008, at which time it was noted that his PTSD symptoms had worsened.  He reported intrusive thoughts of his experiences in Vietnam, which occur more often than in the past.  He endorsed sleep disturbance, with interrupted sleep and nightmares four to five nights per week.  He stated he did not watch war movies or talk about his experiences.  The Veteran was short-tempered, easily startled, and hypervigilant.  He avoided large crows.  He reported that he previously received out-patient psychological treatment, but he had not sought treatment since he moved two months ago.  The Veteran dressed and fed himself, and attended to certain household chores.  He lived with his wife.  He regularly attended church; however, he had no close friends.  The Veteran reported that he had limited leisure pursuits; in particular, he only watched television and read the Bible.  The Veteran had six adult children, but was not close to any of them.  He had not worked for 28 years, and retired due to a physical condition.  The Veteran was alert and cooperative during the interview.  He was appropriately dressed and well-oriented.  He exhibited no loosened associations or flight of ideas. His mood was tense, but cooperative and friendly.  His affect was appropriate.  He denied homicidal and suicidal ideation.  His thought processes and communication were unimpaired.  His remote and recent memory is intact.  His insight and judgment were adequate.  The examiner assigned a GAF of 51.  He explained, "[t]he degree of the Veteran's social and occupational impairment is moderately severe.  Because of the nature and intensity of his psychiatric symptoms, it is my opinion that any employment would be problematic."

A January 2009 VA mental health initial evaluation noted the Veteran's report of continuing nightmares and flashbacks.  The Veteran endorsed guilt concerning his experiences in Vietnam.  The Veteran indicated that he felt depressed at times, but "his relationship with God helps him with this and he was very active in an outreach ministry in New York."  The Veteran was taking citalopram, which helped with his sleep impairment and anxiety.  He endorsed low energy and poor concentration.  He denied suicidal and homicidal ideation.  He was alert, attentive, and well-oriented.  He was fairly groomed.  The Veteran's speech was coherent, and not pressured.  His mood was slightly depressed.  His affect was stable and appropriate.  He denied delusions and hallucinations.  His insight and judgment were fair.  A GAF of 55 was assigned. 

A VA treatment record dated in April 2009 indicated that the Veteran had occasional arguments with his wife.  VA treatment records dated in June 2009 noted that the Veteran experienced middle insomnia and nightmares.  The treatment provider indicated that the Veteran's "mood is improved, unless his wife is depressed, then he isolates himself but attends church, which gives him relief."  The Veteran endorsed feelings of guilt.  His energy level was fair, unless he was feeling low.  His concentration was poor.  He had "continued feelings of hopelessness, but denies suicidal or homicidal ideation."  His affect was "somewhat anxious."

In a July 2009 statement, the Veteran's spouse reported that the Veteran had significant anger problems and was very jumpy.

A December 2011 VA treatment record documented the Veteran's report of depression, anxiety, and poor concentration.  He complained of being very hyper in the past.  He reported that he heard voices when he was arguing with his wife.  He stated that he experienced flashbacks of children from his time in Vietnam.  The Veteran denied suicidal and homicidal ideation.  The treatment provider noted that the Veteran used denial as a defense mechanism, which hindered his ability to understand his mental illness.  He had trouble with mistrust.  A GAF of 42 was assigned.

At the December 2012 hearing before the Board, the Veteran reported that he experienced nightmares at least two times per month.  He testified marital conflict and stated that he and his wife could not sleep in the same bed.  He reported that they lived in separate parts of their house, and did not often interact.  The Veteran indicated that he talked to his children on an infrequent basis, and "they don't come around much."  He endorsed occasional suicidal ideation.  He also described outbursts of yelling, testifying that "all of a sudden, it just comes out."  The Veteran stated that these episodes occurred contemporaneous with flashbacks of Vietnam.  He reported that he attended church on Sundays and Tuesdays; other than that, he primarily sat by himself at home.  He reported that he did not have friends.  The Veteran's niece testified at the hearing, and corroborated the Veteran's statements as to his psychological symptomatology.

A July 2014 VA treatment record noted that the Veteran experienced flashbacks.  He exhibited a depressed and irritable mood.  His affect was constricted.  His concentration and memory were intact.  The Veteran denied suicidal ideation.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating prior to September 15, 2015.  While the GAF scores have generally reflected levels of moderate to serious impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.  The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability with outbursts of anger; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiner and treatment providers.  The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation prior to September 15, 2015.

However, the symptoms have not more nearly approximated total occupational and social impairment, prior to September 15, 2015.  38 C.F.R. § 4.7 (2016).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  The Veteran retired due to his physical condition.  The medical evidence shows that employment would be "problematic" due to PTSD.  The Veteran attends church twice weekly, noting that his faith and belief in God helps him.  He is married, and the evidence shows deficiencies in his family relations.  However, the evidence does not show total occupational and social impairment due to PTSD prior to September 15, 2015.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's PTSD prior to September 15, 2015. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period prior to September 2015, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

b. Residuals Of Prostate Cancer

The Veteran's residuals of prostate cancer are rated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, if there has been no local reoccurrence or metastasis, "rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  38 C.F.R. § 4.115b.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence:  requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  Id.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4.  Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  Id.

The Veteran filed a claim of entitlement to an increased rating for residuals of prostate cancer in May 2008, at which time he asserted that his service-connected disability was worse than the assigned 20 percent evaluation.  A December 2015 rating decision awarded a 40 percent evaluation for residuals of prostate cancer from August 31, 2015.

The Veteran was afforded a VA examination in November 2008, at which time it was noted that he had a total prostatectomy in November 1999.  His prostate cancer was in remission.  He experienced residual urinary symptoms, in particular, dribbling.  He also had increased urinary frequency.  He had a daytime voiding interval of two to three hours.  The examiner indicated that the Veteran experienced continual urine leakage, but "wearing of absorbent material [is] not required."  The Veteran did not experience obstructed voiding, or renal dysfunction.  The examiner diagnosed "very slight urinary incontinence."  The examiner noted that the Veteran's voiding dysfunction had significant occupational effects.  The examiner explained, "[h]e has very slight amount of leakage during the day not requiring a pad."

At the December 2012 hearing before the Board, the Veteran testified that he had trouble staying dry.  He wore diapers when going out during the day and experienced voiding intervals of less than two hours.  He stated that at night, he changed his underwear several times.  The Veteran reported that at the time of the 2008 VA examination, he did wear absorbent pads due to his urine leakage, and indicated that the examiner misreported this fact.  The Veteran reported that he changed his absorbent pads about three times per day.  His niece, D. C., presented personal testimony, and indicated that she was aware of the Veteran's voiding dysfunction including leakage and frequency.  

The Veteran was afforded a VA examination in August 2015, at which time he reported that his prostate cancer residuals have worsened.  Specifically, he reported that he regularly wet his pants, and wore adult diapers that must be changed twice daily.  He reported leakage and a weak stream.  The examiner noted that the Veteran had a voiding dysfunction requiring absorbent materials that were changed two to four times per day.  He further reported that the Veteran had a daytime voiding interval between two and three hours.  The Veteran endorsed symptoms of obstructed voiding including hesitancy and decreased force of stream, which the examiner noted to be markedly decreased.  The examiner reported the Veteran had a history of recurrent symptomatic urinary tract infections that were treated with outpatient antibiotics.

The Board has thoroughly reviewed the record, including medical and lay evidence, and finds that the criteria for a rating in excess of 20 percent were not met for the Veteran's service-connected residuals of prostate cancer prior to December 4, 2012, the date of the hearing before the Board.  Although the Veteran testified at the December 2012 hearing before the Board that the VA examiner 2008 misreported that his voiding dysfunction did not require the wearing of absorbent materials at that time, a rating in excess of 20 percent is not warranted prior to the date of the hearing before the Board.  A 40 percent evaluation prior to 2012 would require evidence of requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, daytime voiding interval less than one hour, or awakening to void five or more times per night.  The Veteran's statements are competent evidence of wearing absorbent materials in 2008, and even assuming arguendo the credibility of this evidence, there is no evidence that the absorbent materials needed to be changed 2 to 4 times per day, daytime voiding interval less than one hour, or awakening to void five or more times per night.  

The Board additionally finds that the criteria for a rating in excess of 40 percent were not met for the Veteran's service-connected residuals of prostate cancer at any time from December 4, 2012.  Crucially, the Veteran's testimony before the Board and the VA examination records dated from August 2015 document the Veteran's urinary incontinence symptoms requiring absorbent materials that need changed two to four times per day.  Evidence indicating the Veteran's service-connected residuals of prostate cancer required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is not of record. 

The Board has considered alternative rating codes, but the evidence does not suggest any that would avail the Veteran of a higher rating for the service-connected disability.  The evidence, as well as the Veteran's own contentions, clearly establish that the predominant residual of the Veteran's prostate cancer is voiding dysfunction.  There is no evidence of significant renal dysfunction or urinary tract infection.

Accordingly, the Board finds that his service-connected residuals of prostate cancer do not warrant a rating in excess of 20 percent disability rating under Diagnostic Code 7542 prior to December 4, 2012, and in excess of 40 percent from December 4, 2012.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of prostate cancer, the evidence shows no distinct periods of time during the appeal period other than those periods assigned herein when the Veteran's service-connected residuals of prostate cancer varied to such an extent that a rating greater or less than those assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

c. Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning in work, family relations, and mood, throughout the entire appeal period including suicidal ideation, anxiety, panic attacks, near continuous anxiety and depression, hypervigilance, impaired impulse control, irritability, suspiciousness, disturbance of motivation and mood, and sleep impairment; GAF scores ranged from 42 to 55.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent disability rating assigned herein.  An evaluation in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 70 percent rating assigned herein reasonably describe the Veteran's disability level and symptomatology.

The Veteran's service-connected residuals of prostate cancer were evaluated pursuant to 38 C.F.R. § 4.115a and Diagnostic Code 7528.  As discussed above, the Veteran's voiding dysfunction is specifically contemplated in the criteria for the 20 percent and 40 percent evaluations already assigned.  The Board finds that referral for an extraschedular rating is not warranted because the rating criteria adequately encompasses the symptoms of the service-connected disability presented, namely urinary frequency, and leakage requiring wearing and frequent change of absorbent materials or diapers.  Accordingly, remand for referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); Thun.  

Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  
In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III. Entitlement To TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has raised a claim of entitlement to a TDIU based, in part, on his PTSD symptomatology.  TDIU was awarded from August 31, 2015 to September 15, 2015; thereafter, a 100 percent schedular rating has been awarded for PTSD.  To this end, the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this matter, the Veteran seeks entitlement to a TDIU based upon his service-connected psychological and residuals of prostate cancer disabilities.  He does not contend that a TDIU is warranted solely based on his residuals of prostate cancer symptomatology.  Accordingly, the issue of entitlement to a TDIU for the period from September 15, 2015, is rendered moot by the assignment of the 100 percent disability rating.

With respect to the period from the date of the increased rating claims, May 2, 2008 to August 31, 2015, it is undisputed that the Veteran now meets the percentage requirements for schedular consideration of TDIU under 38 C.F.R. § 4.16(a).  Thus, the question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The evidence of record indicates that the Veteran's service-connected disorders interfere with his ability to maintain gainful employment.  The Veteran last worked as a night watchman for the Department of Parks and Recreation.  He stopped working in September 1991.  

A VA examination in November 2008, noted that the Veteran's voiding dysfunction had significant occupational effects.  The November 2008 VA examiner reported that the Veteran's PTSD manifested in moderately severe social and occupational impairment.  The medical evidence of record also reveals that the Veteran's PTSD symptoms manifested in near continuous depression and anxiety, impaired impulse control with outbursts of anger, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Notably, the November 2008 VA examiner interviewed the Veteran, reviewed his psychological history, and concluded that "[b]ecause of the nature and intensity of his psychiatric symptoms, it is my opinion that any employment would be problematic."  Although the Veteran attended church weekly, this activity does not suggest that he would be able to maintain substantially gainful employment.  The Veteran testified at the December 2012 hearing before the Board that when only considering his service-connected PTSD, he felt that his symptoms prevented him from performing full-time gainful employment due to his depression, irritability, and flashbacks with outbursts of anger.

Based on the foregoing, the overall evidence of record indicates that the Veteran would have had difficulty with most occupations due to his service connected disorders prior to August 31, 2015.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted prior to August 31, 2015.


ORDER

A disability rating of 70 percent for service-connected PTSD is granted prior to September 15, 2015, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent for residuals of prostate cancer prior to December 4, 2012, is denied.

A rating of 40 percent for residuals of prostate cancer from December 4, 2012 to August 31, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for residuals of prostate cancer from August 31, 2015 is denied.

TDIU is granted prior to August 31, 2015, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


